Exhibit 10.1

 

EXTRA SPACE STORAGE INC.

 

EXECUTIVE CHANGE IN CONTROL PLAN

 

AND

 

SUMMARY PLAN DESCRIPTION

 

 

Effective August 25, 2010

 

--------------------------------------------------------------------------------


 

EXTRA SPACE STORAGE INC.

EXECUTIVE CHANGE IN CONTROL PLAN

AND

SUMMARY PLAN DESCRIPTION

 

Extra Space Storage Inc.’s Executive Change in Control Plan (the “Plan”)
provides severance benefits to employees of Extra Space Storage Inc., Extra
Space Storage L.P., and Extra Space Management Inc. (collectively the “Company”)
in the event of termination of employment.  The Plan is effective August 25,
2010 (the “Effective Date”).

 

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  This Plan is governed by ERISA and, to the extent applicable, the
laws of the State of Utah, without reference to the conflict of law provisions
thereof.

 

This document constitutes the official plan document and the required summary
plan description under ERISA.

 

I.              ELIGIBILITY

 

Only executive officers of the Company are eligible to participate in the Plan.

 

If eligible to participate in the Plan, then you will become entitled to
benefits under Sections II and IV of the Plan if within twelve months following
a Change in Control:  (1) you are permanently laid off or terminated without
Cause from employment with the Company; or (2) you terminate your employment for
Good Reason.

 

You will not be eligible for benefits under Sections II and IV of the Plan if
the Plan Administrator determines that your employment with the Company was
terminated by reason of:  (i) resignation for other than Good Reason, (ii)
death, (iii) disability, or (iv) discharge for Cause.

 

You will be eligible for benefits under Section VII of the Plan only if you are
employed with the Company on the date of a Change in Control.

 

II.            SEVERANCE BENEFITS

 

If you become entitled to benefits under this Section II of the Plan, then
subject to your execution of an effective release of claims against the Company,
as provided in Section V below, you will receive the following severance
benefits (the “Severance Benefits”), payable as provide in Section III:

 

·      Lump sum cash payment equal to two times the sum of (A) your Annual
Salary and (B)  the Bonus Amount; and

 

·      Lump sum cash payment equal to the sum of (A) the cost of continuing
health benefits (including any medical, vision or dental benefits), under the
Company’s group health plans pursuant to Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”) or similar state law (“COBRA”) for a
period of twenty-four months, based on the COBRA cost at the time of
termination, plus (B) an amount equal to the taxes payable

 

--------------------------------------------------------------------------------


 

by you on the amount determined under (A), so that on an after tax basis, you
will receive the amount equal to the COBRA premiums for a period of twenty-four
months after your termination of employment based on the COBRA rate in effect at
the time of termination.

 

III.           TIME OF PAYMENT OF SEVERANCE BENEFITS

 

Your Severance Benefits will be paid on the sixtieth day after your Release has
become irrevocable and enforceable.  Notwithstanding anything contained in this
Plan to the contrary, to the maximum extent permitted by applicable law, the
Severance Benefits shall be paid in reliance upon Treas. Reg. Section
1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4)
(Short-Term Deferrals).  However, to the extent any such payments are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then no
Severance Benefits shall be payable pursuant to this Plan unless your
termination of employment constitutes a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h).  Additionally, if you are deemed at
the time of your separation from service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which you are entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of your Severance Benefits shall not
be paid prior to the earlier of (A) the expiration of the six-month period
measured from the date of your “separation from service” or (B) the date of your
death.  Upon the earlier of such dates, all payments deferred pursuant to this
Section III shall be paid in a lump sum.  The determination of whether you are a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of your separation from service shall made by the Company in accordance
with the terms of Section 409A of the Code and applicable guidance thereunder
(including without limitation Treas. Reg. Section 1.409A-1(i) and any successor
provision thereto).

 

IV.           ADDITIONAL BENEFITS

 

If you are entitled to Severance Benefits under Section II, you will also be
eligible for outplacement services for a period of six months and full vesting
in all outstanding unvested equity-based awards (including stock options and
restricted stock) and such unvested equity-based awards shall become immediately
exercisable and unrestricted and shall otherwise remain outstanding in
accordance with their terms.

 

2

--------------------------------------------------------------------------------


 

V.            RELEASE OF CLAIMS

 

You will not receive the Severance Benefits or Additional Benefits under
Sections II and IV of the Plan, unless and until you execute and deliver to the
Company, following your termination, a general release (the “Release”) of any
and all claims relating to your employment with the Company and the termination
of your employment with the Company and the Release becomes irrevocable and
enforceable.  The Release must be satisfactory to the Company in form and
substance, and you must deliver the executed Release to the Company not later
than 50 days following your termination.  No Release is required in order to
receive the bonus under Section VII of the Plan.

 

VI.           INTEGRATION WITH OTHER PAYMENTS

 

Severance Benefits under the Plan are not intended to duplicate such benefits as
workers’ compensation wage replacement benefits, disability benefits,
pay-in-lieu-of-notice, severance pay, or similar benefits under other benefit
plans, severance programs, employment contracts, or applicable laws, such as the
WARN Act.  Should such other benefits be payable, your Severance Benefits under
this Plan will be reduced accordingly or, alternatively, benefits previously
paid under this Plan will be treated as having been paid to satisfy such other
benefit obligations.  In either case, the Plan Administrator, in its sole
discretion, will determine how to apply this provision and may override other
provisions in this Plan in doing so.

 

VII.         BONUS

 

If you are eligible for benefits under Section II, on the first day of the month
following a Change in Control you will receive an amount in a lump sum equal to
the pro rata annual bonus you would have received during the year of the Change
in Control based on the number of days in the year elapsed through the date of
the Change in Control calculated as provided in Company’s annual incentive bonus
plan.

 

VIII.        COVENANT AGAINST COMPETITION; OTHER COVENANTS

 

A.            By participating in the Plan and accepting benefits of the Plan
you acknowledge that (i) the principal business of the Company (which expressly
includes for purposes of this Section VIII (and any related enforcement
provisions hereof), its successors and assigns) is the development, acquisition,
operation, management or investment in self-storage facilities (such businesses,
and any and all other businesses that during the term of your employment become
material with respect to the Company’s then-overall business, herein being
collectively referred to as the “Business”); (ii) the Company is one of the
limited number of entities which have developed such a business; (iii) the
Company’s Business is, in part, national in scope; (iv) your work for the
Company has given and will continue to give you access to the confidential
affairs and proprietary information of the Company; (v) the covenants and
agreements of the Executive contained in this Section VIII are essential to the
business and goodwill of the Company; and (vi) you would not have been eligible
to participate in the Plan but for the covenants and agreements set forth in
this Section VIII.  Accordingly, you covenant and agree that:

 

B.            By and in consideration of the benefits to be provided by the
Company under this Plan and further in consideration of your exposure to the
proprietary information of the Company, you covenant and agree that during your
employment with the Company, you shall not engage in the Restricted Activities
(as defined below) (i) engage in any element of the

 

3

--------------------------------------------------------------------------------


 

Business (other than for the Company or its affiliates) or otherwise compete
with the Company or its affiliates, (ii) render any services to any person,
corporation, partnership or other entity (other than the Company or its
affiliates) engaged in any element of the Business, or (iii) become interested
in any such person, corporation, partnership or other entity (other than the
Company or its affiliates) as a partner, shareholder, principal, agent,
employee, consultant or in any other relationship or capacity (such activities
set forth in clauses (i) through (iii) above collectively referred to as the
“Restricted Activities”); provided, however, that, notwithstanding the
foregoing, you may invest in securities of any entity, solely for investment
purposes and without participating in the business thereof, if (1) such
securities are traded on any national securities exchange or the National
Association of Securities Dealers, Inc. Automated Quotation System, (2) you are
not a controlling person of, or a member of a group which controls, such entity
and (3) you do not, directly or indirectly, own 5% or more of any class of
securities of such entity.

 

C.            At all times during your employment with the Company and
thereafter, you shall keep secret and retain in strictest confidence, and shall
not use for your benefit or the benefit of others, except in connection with the
business and affairs of the Company and its affiliates, all confidential matters
relating to the Company’s Business and the business of any of its affiliates and
to the Company and any of its affiliates, learned by you directly or indirectly
from the Company or any of its affiliates (the “Confidential Company
Information”), and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of yours or is
received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement.

 

D.            During your employment with the Company and for the one year
period after termination of employment, you shall not, without the Company’s
prior written consent, directly or indirectly, solicit or encourage to leave the
employment or other service of the Company, or any of its affiliates, any
employee or independent contractor thereof.

 

E.             During your employment with the Company and except as required by
law, you shall not publish any statement or make any statement under
circumstances reasonably likely to become public that is critical of the Company
or any of its affiliates, or in any way adversely affecting or otherwise
maligning the Business or reputation of the Company or any of its affiliates.

 

F.             All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof), whether visually
perceptible, machine-readable or otherwise, made, produced or compiled by you or
made available to you concerning the business of the Company or its affiliates,
(i) shall at all times be the property of the Company (and, as applicable, any
affiliates) and shall be delivered to the Company at any time upon its request,
and (ii) upon your termination of employment, shall be immediately returned to
the Company.

 

G.            You acknowledge and agree that any breach by him of any of the
provisions of this Section VIII (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy.  Therefore, if you breach, or threaten to commit a breach of,
any of the provisions of Section VIII, the Company and its affiliates shall have
the following rights and remedies, each of which rights and remedies shall be
independent of the other and severally enforceable, and all of which rights and
remedies shall be

 

4

--------------------------------------------------------------------------------


 

in addition to, and not in lieu of, any other rights and remedies available to
the Company and its affiliates under law or in equity (including, without
limitation, the recovery of damages), shall have the right and remedy to have
the Restrictive Covenants specifically enforced (without posting bond and
without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against you of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

 

H.            You agree that in any action seeking specific performance or other
equitable relief, you will not assert or contend that any of the provisions of
this Section VIII are unreasonable or otherwise unenforceable.  The existence of
any claim or cause of action by you shall not constitute a defense to the
enforcement of the Restrictive Covenants.

 

I.              Both you and the Company intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants set forth in this Section VIII
upon the courts of any jurisdiction within the geographical scope of the
Restrictive Covenants.  If the courts of any one or more of such jurisdictions
hold the Restrictive Covenants wholly unenforceable by reason of breadth of
scope or otherwise it is the intention of the Company and you that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief provided above in the courts of any other
jurisdiction within the geographical scope of such Restrictive Covenants, as to
breaches of such Restrictive Covenants in such other respective jurisdictions,
such Restrictive Covenants as they relate to each jurisdiction’s being, for this
purpose, severable, diverse and independent covenants, subject, where
appropriate, to the doctrine of res judicata.

 

IX.           TAXES

 

Taxes will be withheld from all benefits payable under the Plan to the extent
required by applicable law.

 

X.            DEFINITIONS

 

“Annual Salary” shall mean your annual salary at the time of termination, unless
such termination is for Good Reason due to a reduction in your annual salary, in
which case it shall mean the annual salary as in effect immediately prior to
such reduction.

 

“Bonus Amount” shall mean an amount equal to the greater of the bonus you
received in the year preceding your termination, or the average bonuses you
received in the three years prior to your termination.

 

“Cause” shall mean:  (1) your commission of and indictment for, or formal
admission to a felony, a crime of moral turpitude, dishonest, breach of trust or
unethical business conduct, or any crime involving the Company; (2) in
connection with the performance of your duties to the Company, or otherwise to
the material and demonstrable detriment of the Company, your engaging in willful
misconduct, willful or gross neglect, fraud, misappropriation or embezzlement;
(3) repeated failure to adhere to the directions of the Board of Directors of
the Company, to the Company’s policies and practices or to devote substantially
all of your business time and efforts to the Company; (4) willful and continued
failure to substantially perform your duties properly assigned to you (other
than any such failure resulting from disability) after demand for substantial
performance is delivered by the Company specifically identifying the manner in
which the Company believes you have not substantially performed such duties; and

 

5

--------------------------------------------------------------------------------


 

(5) violation of Restrictive Covenants.  Provided that the Company shall not be
permitted to terminate you for Cause, except after delivering written notice to
you of such events constituting Cause, with such notice being delivered at any
time with respect to events under items (1), (2) or (5) above and no more than
30 days following the occurrence of any of the events set forth in items (3) or
(4) above.  No Cause termination shall be effective unless you have been
provided with the opportunity (with the counsel of your choice) to contest the
determination at a meeting of the Board of Directors of the Company.

 

“Change in Control” shall have the meaning set forth in the Company’s 2004 Long
Term Incentive Compensation Plan as in effect on the Effective Date.

 

“Good Reason” shall mean:  (i) the material reduction of your authority, duties
and responsibilities, or the assignment to you of duties materially inconsistent
with your position or positions with the Company; (ii) a material reduction in
your Annual Salary; or (iii) the Company requests that you relocate your
employment with the Company to another work site that is more than one hundred
(100) miles from Salt Lake City, Utah.  Good Reason shall not be deemed to exist
unless (A) you give the Company written notice of the Good Reason event no later
than 30 days after the time at which the event or condition purportedly giving
rise to Good Reason first occurs or arises and (B) the Company shall have 30
days from the date notice such notice is given to cure such event or condition
and, if the Company does so, such event or condition shall not constitute Good
Reason.

 

XI.           OTHER IMPORTANT INFORMATION

 

Plan Administration.  As the Plan Administrator, the Company has full and sole
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation in and for
benefits under the Plan, to determine the amount of benefits (if any) payable
per participant, and to any terms of this document.  The Plan shall be
interpreted in accordance with its terms and their intended meanings.  However,
the Plan Administrator and all Plan fiduciaries shall have the discretion to
interpret or construe ambiguous, unclear, or implied (but omitted) terms in any
fashion they deem to be appropriate in their sole discretion, and to make any
findings of fact needed in the administration of the Plan.  The validity of any
such interpretation, construction, decision, or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly arbitrary or capricious.  All
determinations by the Plan Administrator will be final and conclusive upon all
persons and be given the maximum possible deference allowed by law.  The Plan
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity.  The Company may delegate in writing to any other person all or a
portion of its authority or responsibility with respect to the Plan.  If, due to
errors in drafting, any Plan provision does not accurately reflect its intended
meaning, as demonstrated by consistent interpretations or other evidence of
intent, or as determined by the Plan Administrator in its sole discretion, the
provision shall be considered ambiguous and shall be interpreted by the Plan
Administrator and all Plan fiduciaries in a fashion consistent with its intent,
as determined in the sole discretion of the Plan Administrator.  The Plan
Administrator shall amend the Plan retroactively to cure any such ambiguity.

 

Source of Benefits.  The Plan is unfunded, and all severance benefits will be
paid from the general assets of the Company or its successor.  No contributions
are required under the Plan.

 

6

--------------------------------------------------------------------------------


 

Claims Procedure.  If you believe you are incorrectly denied a benefit or are
entitled to a greater benefit than the benefit you received under the Plan you
may submit a signed, written application to the Plan Administrator.  You will be
notified in writing of the approval or denial of this claim within ninety (90)
days of the date that Plan Administrator, receives the claim, unless special
circumstances require an extension of time for processing the claim.  In the
event an extension is necessary, you will be provided written notice prior to
the end of the initial ninety (90) day period indicating the special
circumstances requiring the extension and the date by which the Plan
Administrator, expects to notify you of approval or denial of the claim.  In no
event will an extension extend beyond ninety (90) days after the end of the
initial ninety (90) day period.  If your claim is denied, the written
notification will state specific reasons for the denial, make specific reference
to the Plan provision(s) on which the denial is based, and provide a description
of any material or information necessary for you to perfect the claim and why
such material or information is necessary.  The written notification will also
provide a description of the Plan’s review procedures and the applicable time
limits, including a statement of your right to bring a civil suit under section
502(a) of ERISA following denial of your claim on review.

 

You will have sixty (60) days from receipt of the written notification of the
denial of your claim to file a signed, written request for a full and fair
review of the denial by a review panel which will be a named fiduciary of the
Plan for purposes of such review.  This request should include the reasons you
are requesting a review and may include facts supporting your request and any
other relevant comments, documents, records and other information relating to
your claim.  Upon request and free of charge, you will be provided with
reasonable access to, and copies of, all documents, records and other
information relevant to your claim, including any document, record or other
information that was relied upon in, or submitted, considered or generated in
the course of, denying your claim.  A final, written determination of your
eligibility for benefits shall be made within sixty (60) days of receipt of your
request for review, unless special circumstances require an extension of time
for processing the claim, in which case you will be provided written notice of
the reasons for the delay within the initial sixty (60) day period and the date
by which you should expect notification of approval or denial of your claim. 
This review will take into account all comments, documents, records and other
information submitted by you relating to your claim, whether or not submitted or
considered in the initial review of your claim.  In no event will an extension
extend beyond sixty (60) days after the end of the initial sixty (60) day
period.  If an extension is required because you fail to submit information that
is necessary to decide your claim, the period for making the benefit
determination on review will be tolled from the date the notice of extension is
sent to you until the date on which you respond to the request for additional
information.  If your claim is denied on review, the written notification will
state specific reasons for the denial, make specific reference to the Plan
provision(s) on which the denial is based and state that you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to your claim, including
any document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying your claim.  The written
notification will also include a statement of your right to bring an action
under section 502(a) of ERISA.

 

If your claim is initially denied or is denied upon review, you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
any document, record or other information that demonstrates that (1) your claim
was denied in accordance with the terms of the Plan, and (2) the provisions of
the Plan have been consistently applied to similarly situated Plan

 

7

--------------------------------------------------------------------------------


 

participants, if any.  In pursuing any of your rights set forth in this section,
your authorized representative may act on your behalf.

 

If you do not receive notice within the time periods described above, whether on
initial determination or review, you may initiate a lawsuit under Section 502(a)
of ERISA.

 

Plan Amendment or Termination.  The Company reserves the right to terminate or
amend the Plan at any time, in whole or in part, and in any manner, and for any
reason.  Any termination or amendment of the Plan will be effective only after
one year advance written notice to participants if such amendment or termination
would result in a reduction of benefits that participants would have otherwise
been able to receive under the pre-amended Plan.

 

At-Will Employment.  No provision of the Plan is intended to provide you with
any right to continue as an employee with the Company or its subsidiaries, or in
any other capacity, for any specific period of time, or otherwise affect the
right of the Company or its subsidiaries to terminate the employment or service
of any individual at any time for any reason, with or without cause.

 

Section 409A of the Internal Revenue Code.  This Plan is intended to provide
severance benefits under ERISA.  Notwithstanding anything to the contrary
contained in this Plan, to the maximum extent permitted by applicable law,
Severance Benefits payable under this Plan shall be paid in reliance upon Treas.
Reg. Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg. Section
1.409A-1(b)(4) (Short-Term Deferrals).  For this purpose each installment
payment shall be considered a separate and distinct installment payment. 
However, to the extent any such payments are treated as non-qualified deferred
compensation subject to Section 409A of the Code, then (i) no Severance Benefits
shall be payable pursuant to this Plan unless your termination of employment
constitutes a “separation from service” within the meaning of Treas. Reg.
Section 1.409A-1(h) and (ii) if you are deemed at the time of your separation
from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of any
portion of the Severance Benefits is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, then such portion of
your Severance Benefits shall not be paid or provided prior to the earlier of
(A) the expiration of the six-month period measured from the date of your
separation from service or (B) the date of your death.  Upon the earlier of such
dates, all payments previously deferred pursuant to this Paragraph shall be paid
in a lump sum to you, and any remaining payments due under this Plan shall be
paid as otherwise provided herein.  The determination of whether you are a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his your separation from service shall made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto).

 

Indemnification.  The Company agrees to indemnify its officers and employees and
the members of the Board of Directors of the Company from all liabilities from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law.

 

Applicable Law/Dispute Resolution.  By participating in the Plan you hereby
waive and the Company hereby waives any right to a trial by jury for any and all
disputes hereunder (whether or not relating to the Restricted Covenants). Any
controversy or claim arising out of or

 

8

--------------------------------------------------------------------------------


 

relating to this Plan or the breach of this Plan (other than a controversy or
claim arising under Section VIII, to the extent necessary for the Company (or
its affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section VIII.G) that is not resolved shall be submitted to
arbitration in Salt Lake City, Utah in accordance with Utah law and the
procedures of the American Arbitration Association.  The determination of the
arbitrator(s) shall be conclusive and binding on the Company (or its affiliates,
where applicable) and you and judgment may be entered on the arbitrator(s)’
award in any court having jurisdiction.

 

Severability.  If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

 

Headings.  Headings in this Plan document are for purposes of reference only and
will not limit or otherwise affect the meaning hereof.

 

XII.         STATEMENT OF ERISA RIGHTS

 

As a participant in the Plan you are entitled to certain rights and protections
under ERISA.  ERISA provides that all plan participants shall be entitled to:

 

Receive Information About Your Plan and Benefits

 

Examine, without charge, at the plan administrator’s office and at other
specified locations, such as work sites, all documents governing the plan.

 

Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan.  The administrator may make a reasonable
charge for the copies.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries.  No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of plan documents and do not receive it within
30 days, you may file suit in a Federal court.  In such a case, the court may
require the plan administrator to provide the materials and pay you up to
$110.00 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the administrator.  If you have a
claim for

 

9

--------------------------------------------------------------------------------


 

benefits which is denied or ignored, in whole or in part, you may file suit in a
state or Federal court.  If you are discriminated against for asserting your
rights, you may seek assistance form the U.S. Department of Labor, or you may
file suit in a Federal court.  The court will decide who should pay court costs
and legal fees.  If you are successful, the court may order the person you have
sued to pay these costs and fees.  If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.

 

Assistance With Your Questions

 

If you have any questions about your plan, you should contact the plan
administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

10

--------------------------------------------------------------------------------


 

ADDITIONAL PLAN INFORMATION

 

Name of Plan:

 

Extra Space Storage Inc. Executive Change in Control Plan

 

 

 

Sponsor:

 

Extra Space Storage Inc.

 

 

 

Employer Identification Number:

 

20-1076777

 

 

 

Plan Number:

 

503

 

 

 

Plan Year:

 

Calendar year

 

 

 

Plan Administrator:

 

Extra Space Storage Inc.

c/o Sr. Vice-President, Human Resources

2795 East Cottonwood Parkway, Suite 400

Salt Lake City, Utah 84121

 

Telephone No.  (801) 562-5556

 

 

 

Agent for Service of Legal Process:

 

Plan Administrator, at the above address

 

 

 

Type of Plan:

 

Employee Welfare Benefit Plan providing for severance benefits

 

 

 

Plan Costs:

 

The cost of the Plan is paid by Extra Space Storage

 

 

 

Type of Administration:

 

Self-administration by the Plan Administrator

 

11

--------------------------------------------------------------------------------

 